DETAILED ACTION
This Final action is in response to an amendment filed 7/27/2022.  Currently claims 1-17 are pending, but claims 12-13 remain withdrawn as directed to non-elected subject matter, and claims 1-11 and 14-17 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatogawa in US 2020/0142449 (hereinafter Nakatogawa) in view of Park in US 2021/0200386 (hereinafter Park).

Regarding claim 1, Nakatogawa discloses a display device (Nakatogawa’s par. 2), comprising a display panel (Nakatogawa’s Fig. 1 and par. 27: see 10) including a front portion (Nakatogawa’s Fig. 1 and par. 39: see 50), a first side portion which extends from a first side of the front portion (Nakatogawa’s Figs. 1, 11 and par. 39-40: see P1), a second side portion which extends from a second side of the front portion (Nakatogawa’s Figs. 1, 11 and par. 39-40: see P2), and a corner portion disposed between the first side portion and the second side portion (Nakatogawa’s Figs. 1, 11 and par. 39-40, 55: see P3), wherein the display panel (Nakatogawa’s Fig. 1: see 10) includes a first display area (Nakatogawa’s Fig. 4 and par. 41: see MDA) disposed in the front portion (Nakatogawa’s Fig. 4: see 50) and including a plurality of first emission areas (Nakatogawa’s Figs. 1-3 and par. 28-31: see 50) and a plurality of touch sensor electrodes (Nakatogawa’s Fig. 15 and par. 59), a second display area disposed in the corner portion (Nakatogawa’s Figs. 4, 11 and par. 41-42: see P3) and including a plurality of second emission areas (Nakatogawa’s Fig. 6 and par. 28: see PX), and wherein the first side portion (Nakatogawa’s Figs. 1, 4, 11: see P1) is configured to be bent at a first edge of the front portion (Nakatogawa’s Figs. 1, 4 and par. 40: see S1) and the second side portion (Nakatogawa’s Figs. 1, 4, 11: see P2) is configured to be bent at a second edge of the front portion (Nakatogawa’s Figs. 1, 4 and par. 40: see S2), such that the corner portion comprises a double curvature (Nakatogawa’s Figs. 1, 4, 11 and par. 55: see arcs in P3).
Nakatogawa also discloses the corner area including a plurality of first touch sensor lines (Nakatogawa’s Fig. 15 and par. 60: see 58) electrically connected to at least some of the touch sensor electrodes (Nakatogawa’s Fig. 15 and par. 60: see TE), but Nakatogawa fails to explicitly disclose the wirings 58 being on the second display area (instead of, for example, a non-display area).
However, in the same field of endeavor of touch panels with touch sensor overlaying display areas in bendable substrates, Park discloses the touch sensor lines in the display area and connected to the touch sensor electrodes (Park’s Fig. 1 and par. 25-26, 31: see sensor lines 160 in-between sensors 150), the mesh of the sensor electrodes in-between subpixels (Park’s Figs. 4, 7 and par. 50: see SP in mesh 150). Therefore, it would have been obvious to one of ordinary skill in the art, to use Park’s mesh sensor electrodes with sensor lines in-between touch electrodes and pixels in-between mesh wires in Nakatogawa’s touch display, in order to obtain the benefit of preventing deterioration of touch performance while still providing elimination of color shift (Park’s par. 4-6, 68). By doing such combination, Nakatogawa’s Fig. 15 touch electrodes TE and wirings 58 are replaced by mesh touch electrodes 150 with in-between pixels SP and touch lines 160 per Park’s Fig. 1-7.  Consequently, Nakatogawa in view of Park disclose:
A display device (Nakatogawa’s par. 2), comprising: 
a display panel (Nakatogawa’s Fig. 1 and par. 27: see 10) including a front portion (Nakatogawa’s Figs. 1, 4 and par. 39: see 50), a first side portion which extends from a first side of the front portion (Nakatogawa’s Figs. 1, 4, 11 and par. 39-40: see P1), a second side portion which extends from a second side of the front portion (Nakatogawa’s Figs. 1, 4, 11 and par. 39-40: see P2), and a corner portion disposed between the first side portion and the second side portion (Nakatogawa’s Figs. 1, 4, 11 and par. 39-40, 55: see P3),
wherein the display panel (Nakatogawa’s Fig. 1: see 10) includes a first display area (Nakatogawa’s Fig. 4 and par. 41: see MDA) disposed in the front portion (Nakatogawa’s Fig. 4: see 50) and including a plurality of first emission areas (Nakatogawa’s Figs. 1-3 and par. 28-31: pixels in area 50 [view III-III] which are equivalent to subpixels SP in Park’s Figs. 4-7 per par. 71) and a plurality of touch sensor electrodes (Nakatogawa’s Fig. 15 and par. 59: TE which are replaced with mesh electrodes 150 of Park’s Fig. 1 and par. 26), a second display area (Nakatogawa’s Figs. 1, 4, 11 and par. 41-42: see P3 in SDA) disposed in the corner portion (Nakatogawa’s Figs. 1, 4, 11: see P3) and including a plurality of second emission areas (Nakatogawa’s Fig. 6 and par. 28: see pixels PX which are equivalent to subpixels SP in a mesh electrode 150 in Park’s Figs. 4-7 per par. 71) and a plurality of first touch sensor lines (Nakatogawa’s Fig. 15: see 58 which are replaced by touch lines 160 of Park’s Figs. 1, 7 and par. 25-26) electrically connected to at least some of the touch sensor electrodes (Nakatogawa’s Fig. 15 and par. 60: see 58 replaced by 160 of Park’s Fig. 1 and par. 26), and
wherein the first side portion (Nakatogawa’s Figs. 1, 4, 11: see P1) is configured to be bent at a first edge of the front portion (Nakatogawa’s Figs. 1, 4 and par. 40: bent in direction D2 along side S1 of front 50) and the second side portion (Nakatogawa’s Figs. 1, 4, 11: see P2) is configured to be bent at a second edge of the front portion (Nakatogawa’s Figs. 1, 4 and par. 40: bent in direction D1 along side S2 of front 50), such that the corner portion comprises a double curvature (Nakatogawa’s Figs. 1, 4, 11 and par. 55: see corner P3 with double curvature including bend of P2 along edge S2 and bend of P3 along arc CS’ in arc area to form arc shape in directions D1 and D2).

Regarding claim 2, Nakatogawa in view of Park disclose wherein the first touch sensor lines (Park’s Fig. 1 and par. 25: see 160) do not overlap the second emission areas (Park’s Fig. 7A and par. 62-64: see 160 not overlapping subpixels SP).

Regarding claim 3, Nakatogawa in view of Park disclose wherein at least one of the first touch sensor lines (Park’s Fig. 1 and par. 25: see 160) is disposed between each pair of adjacent second emission areas (Park’s Fig. 7A: see 160 between adjacent 150, each 150 is an emission area because it includes multiple subpixels SP).

Regarding claim 4, Nakatogawa in view of Park disclose wherein multiple first touch sensor lines (Park’s Fig. 1 and par. 25: see 160) from among the plurality of first touch sensor lines are disposed between each pair of adjacent second emission areas (Park’s Fig. 1: see at least two lines 160 between adjacent sensors 150 at least in the top corner T71, recall that second emission areas are touch electrodes 150 replacing TE3 in Nakatogawa’s Fig. 15).

Regarding claim 5, Nakatogawa in view of Park disclose wherein each of the second emission areas (Nakatogawa’s Fig. 6 and par. 28: see pixels PX which are equivalent to subpixels SP in a mesh electrode 150 in Park’s Figs. 4-7 per par. 71) includes one or more sub-emission areas (Park’s Figs. 4-7: see SP in a mesh electrode 150) that emit light of different colors (Park’s Fig. 4 and par. 50), and at least one of the first touch sensor lines is disposed between the sub-emission areas (Park’s Figs. 7).
Allowable Subject Matter
Claims 6-11 and 14-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein the display panel further includes a third display area disposed in the corner portion, the third display area includes a plurality of cutout portions spaced apart from one another, and a plurality of third emission areas disposed in the cutout portions, and the second display area is disposed between the first display area and the third display area”.
Dependent claims 7-11 are allowed for at least the same reason.
	Regarding claim 14, the prior art fails to disclose ALL limitations of claim 1 in addition to “the display panel includes a third display area in the corner portion and including a plurality of second sensor lines connected to at least some of the sensor electrodes, and the second display area is disposed between the first and third display areas”.
	Dependent claims 15-17 are allowed for at least the same reason. 
The closest prior art to Nakatogawa fails to disclose a third display area in the corner portion, in addition the second display area in the corner portion required in instant claim 1.  Nakatogawa Fig. 4 does disclose a cutout C, but it does not include emission areas.
Park discloses cutout for emission areas (Park’s Figs. 3-7: see EA in cutouts in 150 to form mesh), but fails to disclose it in a third area of a corner portion which is in addition to a second area in the corner portion as required for claim 1.
Nor does any other prior art disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. On the Remarks pg. 12, Applicant argues that because Nakatogawa discloses a notch C (Fig. 4), the corner portion P3 does not have a double curvature.  The office must respectfully disagree, please see above rejection addressing the added limitations. In short, Nakatogawa discloses the corner portion extending from the portion P2 but also formed in an arc that requires curvature along the side S2 but also along the arc CS to obtain an arc shape as shown in Figs. 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai in US 2020/0176696 discloses an OLED that has openings in the corner but extends without notches from the side portions (Figs. 1, 3-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621